DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is response to the claims filed on May 10, 2019.  Claims 1 – 20 are presented for examination. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 09, 2020 is acknowledged and being considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are directed to systems and a method for recommending multi-modal itineraries.  Therefore, these claims are being interpreted as falling into one of the statutory categories.
Representative claim 1 recites limitations that are certain methods of organizing human activity for commercial interactions including agreements in the form of contracts, marketing or sales activates or behaviors, or business relations.  Claim 1 recites:
A system, comprising one or more processors and one or more non-transitory computer-readable memories coupled to the one or more processors and configured with instructions executable by the one or more processors to cause the system to perform operations comprising: 
obtaining rider context information; 
obtaining location information, wherein the location information includes an origin and a destination; 
generating a set of itineraries, wherein each itinerary in the set of itineraries includes at least one mode of transportation to allow a rider to travel from the origin to the destination; and 
ranking each itinerary in the set of itineraries based on the rider context information.
The limitations of the features emphasized above, is a process that, under its broadest reasonable interpretation, covers a commercial interaction of sales activities or behaviors, which is an abstract idea.  The remaining claim features, limitations, and/or steps that are recited beyond the identified judicial exception are considered additional elements.  The additional elements are further evaluated in Step 2A prong 2 and Step 2B to determine if the judicial exception has been integrated into a practical application or amounts to significantly more than the judicial exception.  
The judicial exception is not integrated into a practical application.  The judicial exception is not integrated into a practical application because the additional elements, identified above, are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in step 2A with respect to integration of the abstract idea into a practical application, the claims as a whole amount to no more than mere instructions to apply the judicial exception using generic computer components. The same analysis applies here in step 2B and does not provide an inventive concept.  Simply implementing the abstract idea on generic computer components is not a practical application of the abstract idea and does not amount to significantly more than the judicial exception.  The claim is not patent eligible. 
Claims 2 – 8 are dependents of claim 1.  The dependent claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the dependent claims merely further narrow the abstract idea of the independent claims.  The dependent claims recite no additional elements that would integrate the judicial exception into a practical application or amount to significantly more than the judicial exception.  Simply implementing the abstract idea on generic computer components is not a practical application of the judicial exception and does not amount to significantly more than the judicial exception.  The claims are not patent eligible.
	Independent claims 9 and 16 are parallel in nature to claim 1, formulated as a method and a system, respectively.  Claim 9 lacks the technological environment of the additional elements identified in claim 1 as is therefore even more abstract than claim 1.  The technological environment of claim 16 is nearly identical to claim 1.  Accordingly, claims 9 and 16 are similarly ineligible.  
	Claims 10 – 15 and 17 – 20 are parallel in nature to the limitations found in claims 2 – 8, with the above noted exception of claim 9 reciting a method rather than a system.  Accordingly, 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 4, 5, 9, 11, 12, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20150345951 A1 to Dutta el al (hereafter Dutta). 

Claim 1.  Dutta teaches the following limitations, 
A system, comprising one or more processors and one or more non-transitory computer-readable memories coupled to the one or more processors and configured with instructions executable by the one or more processors to cause the system to perform operations comprising: (FIG. 3, [0063] “The processor 302 is coupled to the memory 304 and the 
obtaining rider context information; ([0042] “The user may provide the first set of parameters using the traveler's portal or the user interface. The first set of parameters includes at least one of the originating node, the destination node, the start time for the trip, and the set of preferences.”  [0025] ““A set of preferences” refers to one or more preferences selected by the user, while planning the trip. In an embodiment, the user may provide different types of preferences, such as ridesharing constraints, tolerance constraints, and route constraints.”) 
obtaining location information, wherein the location information includes an origin and a destination; ([0042] “The user may provide the first set of parameters using the traveler's portal or the user interface. The first set of parameters includes at least one of the originating node, the destination node, the start time for the trip, and the set of preferences.”)
generating a set of itineraries, wherein each itinerary in the set of itineraries includes at least one mode of transportation to allow a rider to travel from the origin to the destination; and ([0022] “A “private transportation sub-trip”…is traversed by a private vehicle”; ([0023] “A “public transportation sub-trip”…is traversed by a public vehicle”; [0032] “The application server 104 refers to a computing device that determines the one or more routes based on the first set of parameters received from the user through the 
ranking each itinerary in the set of itineraries based on the rider context information. ([0032] In an embodiment, the application server 104 may determine a trip score corresponding to each route, from the one or more routes. Subsequently, based on the trip score, the application server 104 may rank the one or more routes and present the ranked one or more routes on the display device associated with the user-computing device 102.” See also [0086] “At step 502, a trip score corresponding to each of the one or more routes is determined. Prior to determining the trip score, the processor 302 determines the one or more routes, as described in conjunction with FIG. 4. Thereafter, the processor 302 determines the trip score based on the set of preferences provided by the user.”)

Claim 3.  Dutta teaches the system of claim 1.  Dutta further teaches,  
wherein the rider context information includes timing information indicating a time for a future trip time. ([0024] ““A first set of parameters” refers to one or more parameters provided by the user, who wants to plan the trip. In an embodiment, the first set of parameters may include parameters, such as, but not limited to, an originating node (i.e., the geographical location from where the user wants to start the trip), a destination node (i.e., the geographical location where the user wants to end the trip), a start time (i.e., a time when the trip is planned to be started), and a set of preferences.”)

Claim 4. Dutta teaches the system of claim 1.  Dutta further teaches,
wherein the rider context information includes filtering criteria selected by the rider, and wherein each itinerary in the generated set of itineraries satisfies the filtering criteria. ([0028] “Route constraints” may refer to preferences, selected by the user, that are 

Claim 5. Dutta teaches the system of claim 1.  Dutta further teaches,
wherein the at least one mode of transportation includes at least one of: a self-controlled transportation mode and a non-self-controlled transportation mode.  ([0115] “Further, the processor 302 determines that the distance between the node 802i and the node 802j may be traversed through the feet (i.e., walking sub-trip)”  [0022] “A “private transportation sub-trip” corresponds to a part of the route, determined by the navigation system, which is traversed by a private vehicle. Examples of the private vehicles may include a personal car, a pooled car, a hired taxi, a hired bicycle, and the like.” See also [0023] “A “public transportation sub-trip” corresponds to a part of the route, determined by the navigation system, which is traversed by a public vehicle. Examples of the public vehicles may include buses, trains, metro, trams, and the like.”)


Claims 9, 11, 12, and 16.  Claims 9, 11 and 12 are directed to a method that recite limitations that are parallel in nature to claims 1, 3, and 4.  Claim 16 is directed to a medium that recites . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150345951 A1 to Dutta in view of US 20190258967 A1 to Gonzalez et al (hereafter Gonzalez). 


Claim 2.  Dutta teaches the system of claim 1.  Dutta further teaches, 
wherein the rider context information includes at least one of: ([0027] “Tolerance constraints”, selected by the user, may include at least one of a relevancy level of carbon-footprint on the trip, a relevancy level 
Dutta teaches various types of context data that can be used in ranking itineraries, as shown above.  See also [0024] – [0028] describing context information of user preferences and constraints used in determining a trip score for ranking itineraries.  Dutta does not teach the use of demographic information.  However, Gonzalez teaches, [0035] “In block 210, the intelligent travel planning system 130 gathers personal preference information of the user and travel requirements. […] Non-limiting examples of preference information may be, demographic information of the user in the user profile…”)
The teachings of Gonzalez are applicable to Dutta as they both share characteristics and capabilities, namely, they are directed to determining itineraries for users based on travel requirements and context information.  It would have been obvious to one ordinary in the skill of the art, before the effective filing date of the invention, to combine the teachings of Gonzalez of using demographic data with the teachings of Dutta with the motivation that “By use of personal preference information, the intelligent travel planning system 130 may fine-tune itineraries for certain preferences with best possible options.” (Gonzalez [0041]). 

Claims 10 and 17.  Claim 10 is directed to a method that recites limitations that are parallel in nature to claim 2.  Claim 17 is directed to a medium that recites limitations that are parallel in . 


Claims 6, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150345951 A1 to Dutta in view of US 20170316523 A1 to Jafri (hereafter Jafri). 

Claim 6. Dutta teaches the system of claim 1.  Dutta does not teach the following limitations, however, Jafri teaches, 
wherein the operations further comprise: 
obtaining a set of historical itineraries generated in response to a historical rider request; ([0168] “The selection of the customers can be used to improve the programs. For example, the programs can have a machine-learning module, which can learn from past actions of the customers, such as the selection of travel plans that the programs present to the customers.”  [0170] “The profiles can be dynamically enhanced, for example, with data input from the client's purchase history and behavior in making choices from the travel offerings that are presented to him/her.”)
obtaining historical context information associated with the historical rider request; ([0167] “In some embodiments, the customer can have different profiles based on different purposes. Thus the programs can select different travel plans based on different profiles specified by the travel purposes of the customers.” [0169] “In some embodiments, the present invention discloses behavioral profiles for customer travels. The profiles can be dynamically developed, e.g., the profiles can be updated with the customer behavior and actions.”)
obtaining a historical itinerary selection from the set of historical itineraries; and ([0168] “The selection of the customers can be used to improve the programs. For example, the 
training a machine learning model based on the historical context information and the historical itinerary selection. ([0168] “The selection of the customers can be used to improve the programs. For example, the programs can have a machine-learning module, which can learn from past actions of the customers, such as the selection of travel plans that the programs present to the customers.”)
The teachings of Jafri are applicable to Dutta as they both share characteristics and capabilities, namely, they are directed to determining itineraries that are most relevant to a user.  It would have been obvious to one ordinary in the skill of the art, before the effective filing date of the invention, to combine the teachings of Jafri with the teachings of Dutta with the motivation that “The dynamic enhancement can help refine the behavioral predictability and help the programs making decisions that mirror the client's own behavior.” (Jafri [0170]).

Claims 13 and 18.  Claim 13 is directed to a method that recites limitations that are parallel in nature to claim 6.  Claim 18 is directed to a medium that recites limitations that are parallel in nature to claim 6.  Claims 13 and 18 are therefore rejected for the same reasons as set forth above for claim 6. 


Claims 7, 8, 14, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150345951 A1 to Dutta in view of US 20170316523 A1 to Jafri, and further in view of US 20190258967 A1 to Gonzalez. 

Claim 7.  Dutta, in view of Jafri, teaches the system of claim 6.  Dutta further teaches,
wherein ranking each itinerary in the set of itineraries includes: 
ranking the score of each itinerary in the set of itineraries in a descending order. ([0092] “At step 504, the one or more routes are ranked. The processor 302 ranks the one or more routes based on the trip score determined in conjunction with the step 502. In an embodiment, the processor 302 ranks the one or more routes in decreasing order of the trip score. That is, the route with the highest value of the trip score is ranked highest, and the route with lowest value of the trip score is ranked lowest.”)

Dutta does not teach the following limitations. However, Gonzalez teaches, 
wherein ranking each itinerary in the set of itineraries includes: 
inputting the rider context information into the machine learning model; ([0018] “The cognitive process 131 of the intelligent travel planning system 130 interacts with the user 110 via the web user interface 121 to take travel requirement inputs and feedback responses from the user 110.  The cognitive process 131 includes natural language processing and machine learning functionalities […] and may learn personal preferences of the user 110 as the interaction between the cognitive process 131 and the user 110 progresses.”  [0025] “The personal preference information of the user 110 may have been gathered by the cognitive process 131 during a live session with the user 110, made available from the history tracker 133 and/or the user profiler 135.”) 
scoring each itinerary in the set of itineraries based on a set of results from the machine learning model to generate a score for each itinerary; and ([0025] “The scoring process 139 of the intelligent travel planning system 130 weighs sources of the personal preference information of the user 110 to reduce the number of available travel 
The teachings of Gonzalez are applicable to Dutta as they both share characteristics and capabilities, namely, they are directed to determining itineraries that are most relevant to a user.  It would have been obvious to one ordinary in the skill of the art, before the effective filing date of the invention, to combine the teachings of Gonzalez with the teachings of Dutta with the motivation that it “the intelligent travel planning system 130 may generate the result that suits the intent of the user 110 better than automatically generated search results based on inputs of simple queries as provided by conventional travel booking systems.” (Gonzalez [0019]).

Claim 8.  Dutta, in view of Jafri, teaches the system of claim 6.  Dutta does not teach the following limitations, however, Gonzalez teaches, 
wherein the operations further comprise: 
obtaining an itinerary selected by the rider; and 
updating the machine learning model based on the rider context information and the itinerary selected by the rider. ([0018] “The cognitive process 131 of the intelligent travel planning system 130 interacts with the user 110 via the web user interface 121 to take travel requirement inputs and feedback responses from the user 110. The cognitive process 131 includes natural language processing and machine learning functionalities…”  [0040] “Also the intelligent travel planning system 130 updates personal preference information for the user with choices the user makes from the recommendations such that personal preference and selection pattern of the user may be established by simply using the intelligent travel planning system 130.”)
The rationale to combine the teachings of Gonzalez with Dutta would persist from claim 7. 

Claims 14, 15, 19 and 20.  Claims 14 and 15 are directed to a method that recite limitations that are parallel in nature to claims 7 and 8.  Claims 19 and 20 are directed to a medium that recite limitations that are parallel in nature to claims 7 and 8.  Claims 14, 15, 19 and 20 are therefore rejected for the same reasons as set forth above for claims 7 and 8. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20190228347 A1 to McSpadden et al teaches determining user preferences for itineraries based on user behavior and historical bookings. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER P BROCKMAN whose telephone number is (571)270-3404. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARTER P BROCKMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628